           Case 5:20-cv-01422-XR Document 3 Filed 04/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


PAUL RUSESABAGINA, TACIANA                      §
MUKANGAMIJE, ANAISE                             §
UMUBYEYI KANIMBA, AIMEE-LYS                     §                  SA-20-CV-01422-XR
RUSESABAGINA, AIME-DIANE                        §
RUSESABAGINA, TRESOR                            §
RUSESABAGINA, ROGER                             §
RUSESABAGINA, CARINE IZERE                      §
KANIMBA,                                        §
            Plaintiffs                          §
                                                §
-vs-                                            §
                                                §
GAINJET AVIATION S.A.,                          §
CONSTANTIN NIYOMWUNGERE,                        §
            Defendants                          §

                                            ORDER

       On this date, the Court considered the status of the above-styled and numbered cause.

The Court finds that this cause of action was commenced by the filing of Plaintiffs’ Complaint

on December 14, 2020. Docket no. 1. No proof of service of process has been filed, and

Defendants have not appeared.

       Rule 4(m) imposes a 90-day time limit for service. FED. R. CIV. P. 4(m). However, it

expressly “does not apply to service in a foreign country under Rule 4(f) [Serving an Individual

in a Foreign Country], [or] 4(h)(2) [Serving a Corporation, Partnership, or Association at a place

not within any judicial district of the United States].” Id. Defendants in this case are an

individual Rwandan citizen and a company organized and existing under the laws of Greece that

is headquartered in Greece. Thus, the time limit of Rule 4(m) does not apply.

       But this does not mean that the time to serve process in a foreign country is unlimited.

Walker v. Transfrontera CV de SA, 634 F. App’x 422, 430 (5th Cir. 2015). District courts need to

be able to control their dockets, and “[g]ood faith and reasonable dispatch are the proper

                                                1
           Case 5:20-cv-01422-XR Document 3 Filed 04/30/21 Page 2 of 2




yardsticks” for timely service. Lozano v. Bosdet, 693 F.3d 485, 489 (5th Cir. 2012). Therefore, a

plaintiff’s complaint may be dismissed upon a failure to exercise diligence in attempting to

effectuate service on a foreign defendant. Harris v. Orange S.A., 636 F. App’x 476, 485 (11th

Cir. 2015); Jensen v. Rollinger, No. 5:13-1095 (RCL), 2015 WL 13796692, at *1 (W.D. Tex.

Dec. 11, 2015) (“district courts need to be able to control their dockets” and have within their

discretion the ability to dismiss without prejudice those defendants for whom plaintiff has not

demonstrated reasonable diligence in attempting service).

       Plaintiffs are therefore ORDERED to file an Advisory to the Court detailing all attempts

at service on Defendants thus far, no later than May 14, 2021.

       It is SO ORDERED.

       SIGNED this 30th day of April, 2021




                                                2
